Exhibit 10.1

EXECUTION VERSION

 

     

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44(20)77736461

Telephone: +44 (20) 777 36810

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

Telephone: +1 212 412 4000

 

Date:    June 11, 2014 To:   

Exelon Corporation

10 South Dearborn Street, 52nd Floor

P.O. Box 805398

Chicago, IL 60680-5398

Attention:    Senior Vice President and Treasurer; General Counsel Facsimile:   
(312) 394-4082; (312) 394-5443 From:    Barclays Capital Inc., acting as Agent
for Barclays Bank PLC Subject:    Base Issuer Forward Transaction

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”), and Exelon
Corporation (“Counterparty”). This communication constitutes a “Confirmation” as
referred to in the Agreement specified below. This Confirmation is a
confirmation for purposes of Rule 10b-10 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

Each of Dealer and Counterparty acknowledges to and agrees with the other party
hereto and to and with the Agent that (i) the Agent is acting as agent for
Dealer under the Transaction pursuant to instructions from Dealer, (ii) the
Agent is not a principal or party to the Transaction, and may transfer its
rights and obligations with respect to the Transaction, (iii) the Agent shall
have no responsibility, obligation or liability, by way of issuance, guaranty,
endorsement or otherwise in any manner with respect to the performance of either
party under the Transaction, (iv) Dealer and the Agent have not given, and
Counterparty is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of Dealer or the Agent, other than the representations expressly set forth
in this Confirmation or the Agreement, and (v) each party agrees to proceed
solely against the other party, and not the Agent, to collect or recover any
money or securities owed to it in connection with the Transaction. Each party
hereto acknowledges and agrees that the Agent is an intended third party
beneficiary hereunder. Counterparty acknowledges that the Agent is an affiliate
of Dealer. Dealer will be acting for its own account in respect of this
Confirmation and the Transaction contemplated hereunder. Dealer is authorized by
the Prudential Regulation Authority and regulated by the Financial Conduct
Authority and the Prudential Regulation Authority.

The time of dealing for the Transaction will be confirmed by Dealer upon written
request by Counterparty. The Agent will furnish to Counterparty upon written
request a statement as to the source and amount of any remuneration received or
to be received by the Agent in connection with a Transaction.



--------------------------------------------------------------------------------

Barclays Bank PLC is not a member of the Securities Investor Protection
Corporation.

1. This Confirmation is subject to, and incorporates, the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”) and the 2006 ISDA Definitions
(the “Swap Definitions”), as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the Equity Definitions and this Confirmation, this Confirmation will
govern. For purposes of the Equity Definitions, the Transaction will be deemed
to be a Share Forward Transaction.

This Confirmation shall supplement, form a part of and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency—Cross Border) (the “ISDA Form”), as published by ISDA, as if
Dealer and Counterparty had executed the ISDA Form on the date hereof (but
without any Schedule except for (i) the election of Loss and Second Method, New
York law (without regard to New York’s choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the replacement of the
word “third” in the last line of Section 5(a)(i) with the word “first,” and
(iii) the election that the “Cross Default” provisions of Section 5(a)(vi) shall
apply to Dealer and Counterparty; provided that the words, “, or becoming
capable at such time of being declared,” shall be deleted from clause
(1) thereof and with a “Threshold Amount” of 3% of the stockholders’ equity of
Dealer’s ultimate parent company in respect of Dealer and USD50 million in
respect of Counterparty). All provisions contained in the Agreement are
incorporated into and shall govern this Confirmation except as expressly
modified below and the election in Section 20 of this Confirmation that the
definition of “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include any Section 871(m) Tax or FATCA Withholding Tax, both as
defined in Section 20 of this Confirmation. This Confirmation evidences a
complete and binding agreement between Dealer and Counterparty as to the terms
of the Transaction and replaces any previous agreement between the parties with
respect to the subject matter hereof.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer or any of its Affiliates,
including Dealer’s ultimate parent company (collectively, “Dealer Entities”) and
Counterparty or any confirmation or other agreement between Dealer Entities and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer Entitites, then notwithstanding anything to the contrary in such
ISDA Master Agreement, such confirmation or agreement or any other agreement to
which Dealer Entities and Counterparty are parties, the Transaction shall not be
considered a Transaction under, or otherwise governed by, such existing or
deemed ISDA Master Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:    Trade Date:    June 11, 2014 Effective Date:    June 17, 2014
(the “Scheduled Effective Date”), or such later date on which the conditions set
forth in Section 3 of this Confirmation shall have been satisfied. Buyer:   
Dealer Seller:    Counterparty Maturity Date:    October 29, 2015 (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day).
Shares:    The shares of common stock, no par value per Share, of Counterparty
(Ticker: “EXC”) Number of Shares:    Initially, (x) if no Initial Hedging
Disruption (as defined below) occurs, 25,000,000 Shares (the “Full Number of
Shares”) or (y) if an Initial

 

2



--------------------------------------------------------------------------------

   Hedging Disruption occurs, the Reduced Number of Shares (as defined below),
in each case, as reduced on each Relevant Settlement Date (as defined under
“Settlement Terms” below) by the number of Settlement Shares to which the
related Valuation Date relates. Settlement Currency:    USD Exchange:    The New
York Stock Exchange Related Exchange:    All Exchanges Prepayment:    Not
Applicable Variable Obligation:    Not Applicable Forward Price:    On the
Effective Date, USD33.9500, and on any day thereafter, the product of the
Forward Price on the immediately preceding calendar day and    1 + (the Relevant
Rate * (1/365));    provided that the Forward Price on each Forward Price
Reduction Date shall be the Forward Price otherwise in effect on such date minus
the Forward Price Reduction Amount for such Forward Price Reduction Date.
Relevant Rate:    For any day, the USD-Federal Funds Rate minus 0.75%.
USD-Federal Funds Rate:    For any day, the rate set forth for such day opposite
the caption “Federal funds” as displayed on the page “FEDL <Index> <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no such
rate appears for such day on such page, USD-Federal Funds Rate for such day
shall be such rate for the immediately preceding day for which such a rate
appears. Forward Price Reduction Dates:    Each date listed as such in Annex B.
Forward Price Reduction Amount:    For each Forward Price Reduction Date, the
Forward Price Reduction Amount set forth opposite such date on Annex B. Relevant
Day:    Each day listed in Annex C hereto and every second Scheduled Trading Day
after the last day so listed, as determined by the Calculation Agent. The Equity
Definitions are hereby amended by replacing the following instances of the
defined term “Scheduled Trading Day” with the defined term “Relevant Day”: (i)
in the definition of “Exchange Business Day” and (ii) in Article 6 of the Equity
Definitions. Valuation:    Valuation Date:    For any Settlement (as defined
below), if Physical Settlement is applicable, as designated in the relevant
Settlement Notice (as defined below); or if Cash Settlement or Net Share
Settlement is applicable, the last Unwind Date for such Settlement. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date.

 

3



--------------------------------------------------------------------------------

Unwind Dates:    For any Cash Settlement or Net Share Settlement, each Relevant
Day on which Dealer (or its agent or affiliate) purchases Shares in the market
in connection with such Settlement, starting on the First Unwind Date for such
Settlement. First Unwind Date:    For any Cash Settlement or Net Share
Settlement, as designated in the relevant Settlement Notice. Unwind Period:   
For any Cash Settlement or Net Share Settlement, the period starting on the
First Unwind Date for such Settlement and ending on the Valuation Date for such
Settlement. Settlement Terms:    Settlement:    Any Physical Settlement, Cash
Settlement or Net Share Settlement of all or any portion of the Transaction.
Settlement Notice:    Subject to “Early Valuation” below, Counterparty may elect
to effect a Settlement of all or any portion of the Transaction by designating
one or more Scheduled Trading Days following the Effective Date and on or prior
to the Maturity Date to be Valuation Dates (or, with respect to Cash Settlements
or Net Share Settlements, by designating one or more Relevant Days following the
Effective Date and on or prior to the 40th Relevant Day immediately preceding
the Maturity Date to be First Unwind Dates) in a written notice to Dealer
delivered no later than the applicable Settlement Method Election Date (in the
case of a Net Share Settlement or Cash Settlement) or the 5th Relevant Day
immediately preceding the relevant Valuation Date (in the case of a Physical
Settlement), which notice shall also specify (i) the number of Shares (the
“Settlement Shares”) for such Settlement (not to exceed the number of
Undesignated Shares as of the date of such Settlement Notice) and (ii) the
Settlement Method applicable to such Settlement; provided that (A) Counterparty
may not designate a First Unwind Date for a Cash Settlement or a Net Share
Settlement if, as of the date of such Settlement Notice, any Shares have been
designated as Settlement Shares for a Cash Settlement or a Net Share Settlement
for which the related Relevant Settlement Date has not occurred; and (B) if the
Number of Shares as of the Maturity Date is not zero, then the Maturity Date
shall be a Valuation Date for a Physical Settlement and the number of Settlement
Shares for such Settlement shall be the Number of Shares as of the Maturity Date
(provided that if the Maturity Date occurs during any Unwind Period, then the
provisions set forth below opposite “Early Valuation” shall apply as if the
Maturity Date were the Early Valuation Date). Undesignated Shares:    As of any
date, the Number of Shares minus the number of Shares designated as Settlement
Shares for Settlements for which the related Relevant Settlement Date has not
occurred. Settlement Method Election:    Applicable; provided that:    (i) Net
Share Settlement shall be deemed to be included as an additional settlement
method under Section 7.1 of the Equity Definitions;

 

4



--------------------------------------------------------------------------------

   (ii) Counterparty may elect Cash Settlement or Net Share Settlement only if
Counterparty represents and warrants to Dealer in the Settlement Notice
containing such election that, as of the date of such Settlement Notice, (A)
Counterparty is not aware of any material nonpublic information concerning
itself or the Shares, (B) Counterparty is electing the settlement method and
designating the First Unwind Date specified in such Settlement Notice in good
faith and not as part of a plan or scheme to evade compliance with Rule 10b-5
under the Exchange Act (“Rule 10b-5”) or any other provision of the federal
securities laws, (C) Counterparty is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”)), (D) Counterparty would be able to purchase a
number of Shares equal to the greater of (x) the number of Settlement Shares
designated in such Settlement Notice and (y) a number of Shares with a value as
of the date of such Settlement Notice equal to the product of (I) such number of
Settlement Shares and (II) the then-current Forward Price in compliance with the
laws of Counterparty’s jurisdiction of organization, (E) it is not electing Cash
Settlement or Net Share Settlement to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) and (F) such election, and
settlement in accordance therewith, does not and will not violate or conflict
with any law, regulation or supervisory guidance applicable to Counterparty, or
any order or judgment of any court or other agency of government applicable to
it or any of its assets, and any governmental consents that are required to have
been obtained by Counterparty with respect to such election or settlement have
been obtained and are in full force and effect and all conditions of any such
consents have been complied with; and    (iii) Notwithstanding any election to
the contrary in any Settlement Notice, Physical Settlement shall be applicable:
  

(A)   to all of the Settlement Shares designated in such Settlement Notice if,
on the date such Settlement Notice is received by Dealer, (I) the trading price
per Share on the Exchange (as determined by Dealer) is below USD16.9750 (the
“Threshold Price”) or (II) Dealer determines, in its sole good faith and
commercially reasonable judgment, that it would be unable to purchase a number
of Shares in the market sufficient to unwind its hedge position in respect of
the Transaction and satisfy its delivery obligation hereunder, if any, by the
Maturity Date (x) in a manner that (A) would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be subject to the safe harbor provided by
Rule 10b-18(b) under the Exchange Act and (B) would not raise material risks in
light of any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer)
generally applicable to issuer share repurchases or equivalent transactions, or
(y) due to the lack of sufficient liquidity in the Shares (each, a “Trading
Condition”); or

 

5



--------------------------------------------------------------------------------

  

(B)   to all or a portion of the Settlement Shares designated in such Settlement
Notice if, on any day during the relevant Unwind Period, (I) the trading price
per Share on the Exchange (as determined by Dealer) is below the Threshold Price
or (II) Dealer determines, in its sole good faith and commercially reasonable
judgment, that a Trading Condition has occurred, in which case the provisions
set forth below in the third paragraph opposite “Early Valuation” shall apply as
if such day were the Early Valuation Date and (x) for purposes of clause (i) of
such paragraph, such day shall be the last Unwind Date of such Unwind Period and
the “Unwound Shares” shall be calculated to, and including, such day and (y) for
purposes of clause (ii) of such paragraph, the “Remaining Shares” shall be equal
to the number of Settlement Shares designated in such Settlement Notice minus
the Unwound Shares determined in accordance with clause (x) of this sentence.

Electing Party:    Counterparty Settlement Method Election Date:    With respect
to any Settlement, the 5th Relevant Day immediately preceding the First Unwind
Date, in the case of Cash Settlement or Net Share Settlement. Default Settlement
Method:    Physical Settlement Physical Settlement:    Notwithstanding Section
9.2(a)(i) of the Equity Definitions, on the Settlement Date, Dealer shall pay to
Counterparty an amount equal to the Forward Price on the relevant Valuation Date
multiplied by the number of Settlement Shares for such Settlement, and
Counterparty shall deliver to Dealer such Settlement Shares. Settlement Date:   
The Valuation Date. Net Share Settlement:    If Net Share Settlement applies, on
the Net Share Settlement Date, if the Net Share Settlement Amount is greater
than zero, Counterparty shall deliver a number of Shares equal to the Net Share
Settlement Amount (rounded down to the nearest integer) to Dealer, and if the
Net Share Settlement Amount is less than zero, Dealer shall deliver a number of
Shares equal to the absolute value of the Net Share Settlement Amount (rounded
down to the nearest integer) to Counterparty, in either case, in accordance with
Section 9.4 of the Equity Definitions, with the Net Share Settlement Date deemed
to be a “Settlement Date” for purposes of such Section 9.4, and, in either case,
plus cash in lieu of any fractional Shares included in the Net Share Settlement
Amount but not delivered due to rounding required hereby, valued at the
Settlement Price. Net Share Settlement Date:    The date that follows the
Valuation Date by one Settlement Cycle. Net Share Settlement Amount:    For any
Net Share Settlement, an amount equal to (i) the Forward Cash Settlement Amount
divided by the Settlement Price plus (ii) a number of Shares corresponding to
the aggregate Unwind Adjustment Amount(s), if any, for the relevant Unwind
Period, as determined by the Calculation Agent.

 

6



--------------------------------------------------------------------------------

Forward Cash Settlement Amount:    Notwithstanding Section 8.5(c) of the Equity
Definitions, the Forward Cash Settlement Amount for any Cash Settlement or Net
Share Settlement shall be equal to (i) the number of Settlement Shares for such
Settlement multiplied by (ii) an amount equal to (A) the Settlement Price minus
(B) the Relevant Forward Price. Relevant Forward Price:    For any Cash
Settlement or Net Share Settlement, the weighted average of the Forward Prices
on each Unwind Date relating to such Settlement (weighted based on the number of
Shares purchased by Dealer or its agent or affiliate on each such Unwind Date in
connection with such Settlement). Settlement Price:    For any Cash Settlement
or Net Share Settlement, the weighted average price of the purchases of Shares
made by Dealer (or its agent or affiliate) on each Unwind Date during the Unwind
Period relating to such Settlement (weighted based on the number of Shares
purchased by Dealer or its agent or affiliate on each Unwind Date in connection
with such Settlement), plus USD0.02. Unwind Activities:    The times and prices
at which Dealer (or its agent or affiliate) purchases any Shares during any
Unwind Period shall be at Dealer’s sole discretion. Without limiting the
generality of the foregoing, in the event that Dealer concludes, in its sole
good faith and commercially reasonable discretion, that it is appropriate with
respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer) (a
“Regulatory Disruption”), for it to refrain from purchasing Shares on any
Scheduled Trading Day that would have been an Unwind Date but for the occurrence
of a Regulatory Disruption, Dealer may (but shall not be required to) notify
Counterparty in writing that a Regulatory Disruption has occurred on such
Scheduled Trading Day, specifying the nature of such Regulatory Disruption, and,
for the avoidance of doubt, such Scheduled Trading Day shall not be an Unwind
Date and such Regulatory Disruption shall be deemed to be a Market Disruption
Event. Relevant Settlement Date:    For any Settlement, the Settlement Date,
Cash Settlement Payment Date or Net Share Settlement Date, as the case may be.
Unwind Adjustment Amount:    For any Unwind Period to which Net Share Settlement
Applies, for any Forward Price Reduction Date that occurs during the period
from, and including, the date one Settlement Cycle immediately following the
relevant First Unwind Date to, and including, the date one Settlement Cycle
immediately following the relevant Valuation Date, an amount determined by the
Calculation Agent equal to the product of (i) the relevant Forward Price
Reduction Amount multiplied by (ii)(A) if the Net Share Settlement Amount
calculated as of the date immediately prior to the relevant Forward Price
Reduction Date is a positive number, such Net Share Settlement Amount or (B)
otherwise, zero. Settlement Currency:    USD Other Applicable Provisions:    To
the extent Dealer or Counterparty is obligated to deliver Shares hereunder, the
provisions of Sections 9.2 (last sentence only), 9.8, 9.9, 9.10 and 9.11 of the
Equity Definitions will be applicable as if

 

7



--------------------------------------------------------------------------------

   “Physical Settlement” applied to the Transaction; provided that, in such
case, with respect to any delivery of Shares by Dealer, the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Counterparty is the issuer of the Shares. In addition,
to the extent Counterparty is obligated to deliver Shares hereunder, the
provisions of Section 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction. Consequences of Late Delivery:
   Without limiting the generality of this Confirmation, the Agreement and the
Equity Definitions, if for any reason Counterparty fails to deliver when due any
Shares required to be delivered hereunder and a Forward Price Reduction Date
occurs on or after the date such Shares are due and on or before the date such
Shares are delivered, Counterparty acknowledges and agrees that, in addition to
any other amounts for which Counterparty may be liable hereunder or under law
(but without duplication), Counterparty shall be liable to Dealer for an amount
equal to the product of: (i) the number of Shares so due but not yet delivered
on or prior to such Forward Price Reduction Date; and (ii) the Forward Price
Reduction Amount for such Forward Price Reduction Date. Share Adjustments:   
Potential Adjustment Events:    An Extraordinary Dividend shall not constitute a
Potential Adjustment Event. Extraordinary Dividend:    Any dividend or
distribution on the Shares with an ex-dividend date occurring on any day
following the Trade Date and prior to the Maturity Date (other than (i) any
dividend or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or (ii) a regular, quarterly cash
dividend in an amount per Share equal to or less than the Forward Price
Reduction Amount corresponding to the relevant quarter that has an ex-dividend
date no earlier than the Forward Price Reduction Date corresponding to the
relevant quarter). Method of Adjustment:    Calculation Agent Adjustment
Extraordinary Events:    Extraordinary Events:    The consequences that would
otherwise apply under Article 12 of the Equity Definitions to any applicable
Extraordinary Event (excluding any Failure to Deliver, Increased Cost of
Hedging, Increased Cost of Stock Borrow or any Extraordinary Event that also
constitutes a Bankruptcy Termination Event, but including, for the avoidance of
doubt, any other applicable Additional Disruption Event) shall not apply. Tender
Offer:    Applicable Delisting:    In addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is

 

8



--------------------------------------------------------------------------------

   located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange. Additional Disruption Events:    Change in Law:   
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided, further that
(i) any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the phrase “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”. Failure to Deliver:   
Applicable if Dealer is required to deliver Shares hereunder; otherwise, Not
Applicable. Hedging Disruption:    Applicable Increased Cost of Hedging:   
Applicable; provided that Section 12.9(b)(vi) of the Equity Definitions shall be
amended by (i) deleting clause (C) of the second sentence thereof and (ii)
deleting the third and fourth sentences thereof. Increased Cost of Stock Borrow:
   Applicable; provided that Section 12.9(b)(v) of the Equity Definitions shall
be amended by (i) deleting clause (C) of the second sentence thereof and (ii)
deleting the third, fourth and fifth sentences thereof. For the avoidance of
doubt, upon the announcement of any event that, if consummated, would result in
a Merger Event or Tender Offer, the term “rate to borrow Shares” as used in
Section 12.9(a)(viii) of the Equity Definitions shall include any cost borne or
amount payable by the Hedging Party in respect of maintaining or reestablishing
its hedge position, including, but not limited to, any assessment or other
amount payable by the Hedging Party to a lender of Shares in respect of any
merger or tender offer premium, as applicable.

 

9



--------------------------------------------------------------------------------

Initial Stock Loan Rate:

   25 basis points per annum Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:

   200 basis points per annum Hedging Party:    For all applicable Additional
Disruption Events, Dealer Determining Party:    For all applicable Extraordinary
Events, Dealer Early Valuation:    Early Valuation:    Notwithstanding anything
to the contrary herein, in the Agreement or in the Equity Definitions, at any
time (x) concurrently with or following the occurrence of a Hedging Event, the
declaration by Issuer of an Extraordinary Dividend, or an ISDA Event or (y) if
an Excess Section 13 Ownership Position, an Excess FPA Ownership Position or an
Excess Regulatory Ownership Position exists, in either case, Dealer (or, in the
case of an ISDA Event that is an Event of Default or Termination Event, the
party entitled to designate an Early Termination Date in respect of such event
pursuant to Section 6 of the Agreement) shall have the right to designate any
Scheduled Trading Day to be the “Early Valuation Date”, in which case the
provisions set forth in this “Early Valuation” section shall apply, in the case
of an Event of Default or Termination Event, in lieu of Section 6 of the
Agreement.    If the Early Valuation Date occurs on a date that is not during an
Unwind Period, then the Early Valuation Date shall be a Valuation Date for a
Physical Settlement, and the number of Settlement Shares for such Settlement
shall be the Number of Shares on the Early Valuation Date; provided that Dealer
may in its sole good faith and commercially reasonable discretion elect to
permit Counterparty to elect Cash Settlement or Net Share Settlement, in which
case Dealer will determine the Relevant Day that will be the First Unwind Date
for such Cash Settlement or Net Share Settlement.    If the Early Valuation Date
occurs during an Unwind Period, then (i) (A) the last Unwind Date of such Unwind
Period shall be deemed to occur on the Early Valuation Date (or, if the Early
Valuation Date is not a Relevant Day, the immediately preceding Relevant Day),
(B) a Settlement shall occur in respect of such Unwind Period, and the
Settlement Method elected by Counterparty in respect of such Settlement shall
apply (subject to the provisions under “Settlement Terms” above in respect of
the applicable Settlement Method), and (C) the number of Settlement Shares for
such Settlement shall be the number of Unwound Shares for such Unwind Period on
the Early Valuation Date (or, if the Early Valuation Date is not a Relevant Day,
the immediately preceding Relevant Day), and (ii) (A) the Early Valuation Date
shall be a Valuation Date for an additional Physical Settlement (provided that
Dealer may in its sole good faith and commercially reasonable discretion elect
that the Settlement Method elected by Counterparty for the Settlement described
in clause (i) of this sentence shall apply, in which case Dealer will determine
the Relevant Day that will be the First Unwind Date for such Cash Settlement or
Net Share Settlement) and (B) the number of Settlement Shares for such
additional Settlement shall be the number of Remaining Shares on the Early
Valuation Date.

 

10



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, in the case of a Nationalization or Merger
Event, if at the time of the related Settlement Date or Net Share Settlement
Date, as applicable, the Shares have changed into cash or any other property or
the right to receive cash or any other property, the Calculation Agent shall
adjust the nature of the Shares as it determines appropriate to account for such
change. ISDA Event:    (i) Any Event of Default or Termination Event, other than
an Event of Default or Termination Event that also constitutes a Bankruptcy
Termination Event, that gives rise to the right of either party to designate an
Early Termination Date pursuant to Section 6 of the Agreement or (ii) the
announcement of any event or transaction that, if consummated, would result in a
Merger Event, Tender Offer, Nationalization, Delisting or Change in Law, in each
case, as determined by the Calculation Agent. Amendment to Merger Event:   
Section 12.1(b) of the Equity Definitions is hereby amended by deleting the
remainder of such Section beginning with the words “in each case if the Merger
Date is on or before” in the fourth to last line thereof. Hedging Event:    (i)
A Loss of Stock Borrow or Hedging Disruption, (ii) (A) an Increased Cost of
Stock Borrow or (B) an Increased Cost of Hedging, in the case of sub-clause (A)
or (B), in connection with which Counterparty does not elect, and so notify the
Hedging Party of its election, in each case, within the required time period to
either amend the Transaction pursuant to Section 12.9(b)(v)(A) or Section
12.9(b)(vi)(A) of the Equity Definitions, as applicable, or pay an amount
determined by the Calculation Agent that corresponds to the relevant Price
Adjustment pursuant to Section 12.9(b)(v)(B) or Section 12.9(b)(vi)(B) of the
Equity Definitions, as applicable or (iii) the occurrence of a Market Disruption
Event during an Unwind Period and the continuance of such Market Disruption
Event for at least eight Scheduled Trading Days. Remaining Shares:    On any
day, the Number of Shares as of such day (or, if such day occurs during an
Unwind Period, the Number of Shares as of such day minus the Unwound Shares for
such Unwind Period on such day). Unwound Shares:    For any Unwind Period on any
day, the aggregate number of Shares with respect to which Dealer has unwound its
hedge position in respect of the Transaction in connection with the related
Settlement as of such day. Acknowledgements:    Non-Reliance:    Applicable
Agreements and Acknowledgements Regarding Hedging Activities:    Applicable
Additional Acknowledgements:    Applicable

 

11



--------------------------------------------------------------------------------

Transfer:    Notwithstanding anything to the contrary in the Agreement, Dealer
may assign, transfer and set over all rights, title and interest, powers,
privileges and remedies of Dealer under the Transaction, in whole or in part, to
an affiliate of Dealer whose obligation is guaranteed by Dealer or Dealer’s
ultimate parent company without the consent of Counterparty provided that (x)
Counterparty will neither (1) be required to pay, nor is there a substantial
likelihood that it would be required to pay, an additional amount in respect of
an Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest
under Section 9(h)) nor (2) receive a payment, nor is there a substantial
likelihood that it would receive a payment, from which an amount has been
deducted or withheld for or on account of any Indemnifiable Tax in respect of
which the other party is not required to pay an additional amount (other than by
reason of Section 2(d)(i)(4)(A) or (B)), in either case as a result of such
transfer or assignment and (y) no Event of Default or Potential Event of Default
occurs in respect of either party solely as a result of such transfer and
assignment. Calculation Agent:    Dealer Counterparty Payment Instructions:   
To be provided by Counterparty Dealer Payment Instructions:    Barclays Bank PLC
   ABA: 026-002-574    BIC: BARCUS33    Account: 50038524    Beneficiary:
BARCGB33    REF: Barclays Bank PLC London Equity Derivative Counterparty’s
Contact Details for Purpose of Giving Notice:    To be provided by Counterparty
Dealer’s Contact Details for Purpose of Giving Notice:    Barclays Capital Inc.
   745 Seventh Ave    New York, NY 10019    Attention: Paul Robinson    Phone:
(+1) 212-526-0111    Fax: (+1) 917-522-0458    with a copy to:    Barclays
Capital Inc.    745 Seventh Ave    New York, NY 10019    Attention: Legal,
Equity Derivatives    Barclays Bank PLC    5 The North Colonnade    Canary
Wharf, London E14 4BB

 

12



--------------------------------------------------------------------------------

3. Effectiveness.

The effectiveness of this Confirmation and the Transaction shall be subject to
the following conditions:

(a) the representations and warranties of Counterparty contained in the
Underwriting Agreement dated as of June 11, 2014 among Counterparty, Barclays
Capital Inc. and Goldman, Sachs & Co., as representatives of the Underwriters
party thereto (the “Underwriting Agreement”), and any certificate delivered
pursuant thereto by Counterparty shall be true and correct on the Effective Date
as if made as of the Effective Date;

(b) Counterparty shall have performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date;

(c) all of the conditions set forth in Section 5 of the Underwriting Agreement
shall have been satisfied;

(d) the Closing Date (as defined in the Underwriting Agreement) shall have
occurred as provided in the Underwriting Agreement;

(e) all of the representations and warranties of Counterparty hereunder and
under the Agreement shall be true and correct on the Effective Date as if made
as of the Effective Date;

(f) Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the Agreement on or prior to the Effective
Date, including without limitation its obligations under Section 6 hereof; and

(g) Counterparty shall have delivered to Dealer an opinion of counsel in form
and substance reasonably satisfactory to Dealer, with respect to the matters set
forth in Section 3(a) of the Agreement and that the Shares initially issuable
hereunder have been duly authorized and, upon issuance pursuant to the terms of
the Transaction, will be validly issued, fully paid and nonassessable.

Notwithstanding the foregoing or any other provision of this Confirmation, if
(x) on or prior to 9:00 a.m, New York City time, on the date the Closing Date
(as defined in the Underwriting Agreement) is scheduled to occur, Dealer, in its
sole judgment, is unable to borrow and deliver for sale the Full Number of
Shares or (y) in Dealer’s sole judgment, it would incur a stock loan cost of
more than 75 basis points per annum with respect to all or any portion of the
Full Number of Shares (in each case, an “Initial Hedging Disruption”), the
effectiveness of this Confirmation and the Transaction shall be limited to the
number of Shares Dealer may borrow at a cost of not more than 75 basis points
per annum (such number of Shares, the “Reduced Number of Shares”), which, for
the avoidance of doubt, may be zero.

4. Additional Mutual Representations and Warranties. In addition to the
representations and warranties in the Agreement, each party represents and
warrants to the other party that it is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and an “accredited
investor” as defined in Section 2(a)(15)(ii) of the Securities Act of 1933 (as
amended) (the “Securities Act”), and is entering into the Transaction hereunder
as principal and not for the benefit of any third party.

5. Additional Representations and Warranties of Counterparty. In addition to the
representations and warranties in the Agreement and those contained elsewhere
herein, Counterparty represents and warrants to Dealer, and agrees with Dealer,
that:

(a) without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that Dealer is not making any representations or warranties with
respect to the treatment of the Transaction, including without limitation ASC
Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, FASB
Statements 128, 133, as amended, 149 or 150, EITF 00-19, 01-6, 03-6 or 07-5, ASC
Topic 480, Distinguishing Liabilities from Equity, ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under the Financial Accounting Standards Board’s Liabilities & Equity
Project;

(b) it will not take any action that would limit or in any way adversely affect
Dealer’s ability to hedge its risk, unwind its Hedge Positions or satisfy its
settlement obligations with respect to the Transaction;

 

13



--------------------------------------------------------------------------------

(c) it shall not take any action to reduce or decrease the number of authorized
and unissued Shares below the sum of (i) the Number of Shares plus (ii) the
total number of Shares issuable upon settlement (whether by net share settlement
or otherwise) of any other transaction or agreement to which it is a party;

(d) it will not repurchase any Shares if, immediately following such repurchase,
the Number of Shares, when aggregated with the “Number of Shares” under, and as
defined in, the Confirmation, if any, dated as of a date within 30 calendar days
of the Trade Date, between Dealer and Counterparty in respect of that certain
Additional Issuer Forward Transaction, would be equal to or greater than 4.5% of
the number of then-outstanding Shares and it will notify Dealer immediately upon
the announcement or consummation of any repurchase of Shares in an amount that,
taken together with the amount of all repurchases since the date of the last
such notice (or, if no such notice has been given, since the Trade Date),
exceeds 0.5% of the number of then-outstanding Shares;

(e) it is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);

(f) (i) neither it nor any of its officers, directors, managers or similar
persons is aware of any material non-public information regarding itself or the
Shares; (ii) it is entering into this Confirmation and will provide any
Settlement Notice in good faith and not as part of a plan or scheme to evade
compliance with Rule 10b-5 or any other provision of the federal securities
laws; (iii) it has not entered into or altered any hedging transaction relating
to the Shares corresponding to or offsetting the Transaction; and (iv) it has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of this Confirmation under Rule 10b5-1 under the Exchange Act
(“Rule 10b5-1”);

(g) it is in compliance with its reporting obligations under the Exchange Act
and its most recent Annual Report on Form 10-K, together with all reports
subsequently filed by it pursuant to the Exchange Act, taken together and as
amended and supplemented to the date of this representation, do not, as of their
respective filing dates, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(h) no state or local (including non-U.S. jurisdictions) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares;

(i) as of the Trade Date and as of the date of any payment or delivery by
Counterparty or Dealer hereunder, it is not and will not be “insolvent” (as such
term is defined under Section 101(32) of the Bankruptcy Code);

(j) it is not, and after giving effect to the transactions contemplated hereby
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;

(k) it: (i) is an “institutional account” as defined in FINRA Rule 4512(c); and
(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating any
recommendations of Dealer or its associated persons;

(l) it understands, agrees and acknowledges that no obligations of Dealer to it
hereunder shall be entitled to the benefit of deposit insurance and that such
obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency; and

(m) IT UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS WHICH MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

14



--------------------------------------------------------------------------------

6. Additional Covenants of Counterparty.

(a) Counterparty acknowledges and agrees that any Shares delivered by
Counterparty to Dealer on any Settlement Date or Net Share Settlement Date will
be (i) newly issued, (ii) approved for listing or quotation on the Exchange,
subject to official notice of issuance, and (iii) registered under the Exchange
Act, and, when delivered by Dealer (or an affiliate of Dealer) to securities
lenders from whom Dealer (or an affiliate of Dealer) borrowed Shares in
connection with hedging its exposure to the Transaction, will be freely saleable
without further registration or other restrictions under the Securities Act in
the hands of those securities lenders, irrespective of whether any such stock
loan is effected by Dealer or an affiliate of Dealer Accordingly, Counterparty
agrees that any Shares so delivered will not bear a restrictive legend and will
be deposited in, and the delivery thereof shall be effected through the
facilities of, the Clearance System. In addition, Counterparty represents and
agrees that any such Shares shall be, upon such delivery, duly and validly
authorized, issued and outstanding, fully paid and nonassessable, free of any
lien, charge, claim or other encumbrance.

(b) Counterparty agrees that Counterparty shall not enter into or alter any
transaction with respect to the Shares that would be deemed, in the commercially
reasonable discretion of Calculation Agent, to hedge or offset Counterparty’s
rights or obligations under the Transaction. Without limiting the generality of
the provisions set forth opposite the caption “Unwind Activities” in Section 2
of this Confirmation, Counterparty acknowledges that it has no right to, and
agrees that it will not seek to, control or influence Dealer’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under or in connection with the Transaction, including, without limitation,
Dealer’s decision to enter into any hedging transactions.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

(d) Counterparty shall promptly provide notice thereof to Dealer (in which
notice Counterparty will be deemed to make the representation and warranty set
forth in Section 5(f)(i) as of the date of such notice) (i) upon the occurrence
of any event that would, with the giving of notice, the passage of time or the
satisfaction of any condition, constitute an Event of Default, a Potential Event
of Default or a Termination Event in respect of which Counterparty is a
Defaulting Party or an Affected Party, as the case may be, and (ii) upon
announcement of any event that, if consummated, would constitute an
Extraordinary Event or Potential Adjustment Event.

(e) Neither Counterparty nor any of its “affiliated purchasers” (as defined by
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall take any action that
would cause any purchases of Shares by Dealer or any of its Affiliates in
connection with any Cash Settlement or Net Share Settlement not to meet the
requirements of the safe harbor provided by Rule 10b-18 if such purchases were
made by Counterparty. Without limiting the generality of the foregoing, during
any Unwind Period, except with the prior written consent of Dealer, Counterparty
will not, and will cause its affiliated purchasers (as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or announce or commence any tender offer
relating to, any Shares (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for the Shares (it being understood
that the Other Confirmation (as defined below) will be deemed to not give rise
to any such transaction to the extent that no exchange business day (however
defined) under the Other Confirmation would occur on a Relevant Day under this
Confirmation).

(f) Counterparty will not be subject to any “restricted period” (as such term is
defined in Regulation M promulgated under the Exchange Act (“Regulation M”)) in
respect of Shares or any security with respect to which the Shares are a
“reference security” (as such term is defined in Regulation M) during any Unwind
Period.

 

15



--------------------------------------------------------------------------------

(g) Counterparty shall: (i) prior to the opening of trading in the Shares on any
day on which Counterparty makes, or expects to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction,
to the extent permitted by applicable law, notify Dealer of such public
announcement; (ii) promptly notify Dealer following any such announcement that
such announcement has been made; (iii) promptly (but in any event prior to the
next opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (A) Counterparty’s average daily Rule 10b-18 Purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date for the Merger Transaction that were not
effected through Dealer or its affiliates and (B) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding such announcement date. Such written notice
shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly notify
Dealer of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may result in a Regulatory Disruption, a Trading Condition or an
Early Valuation or may affect the length of any ongoing Unwind Period;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6(c) above. “Merger Transaction”
means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act.

(h) Counterparty represents and warrants to, and agrees with, Dealer that
Counterparty has not and will not enter into any structured share purchase or
sale transaction (including the purchase or sale of any option or combination of
options relating to the Shares), or any other transaction similar to the
Transaction described herein (including, for the avoidance of doubt, the
Confirmation of even date herewith entered into between Counterparty and
Goldman, Sachs & Co. (the “Other Confirmation”)), where any valuation period
(however defined) in such other transaction will overlap at any time (including
as a result of acceleration, postponement or extension in such valuation period
as provided in the relevant agreement) with any Unwind Period under this
Confirmation (it being understood that such a valuation period under the Other
Confirmation will not overlap with an Unwind Period under this Confirmation if
no exchange business day (however defined) under the Other Confirmation would
occur on a Relevant Day under this Confirmation). In the event that the
valuation period in any such other transaction overlaps with any Unwind Period
under this Confirmation as a result of any acceleration, postponement or
extension of such Unwind Period, Counterparty shall promptly amend such
transaction to avoid any such overlap.

7. Termination on Bankruptcy. The parties hereto agree that, notwithstanding
anything to the contrary in the Agreement or the Equity Definitions, the
Transaction constitutes a contract to issue a security of Counterparty as
contemplated by Section 365(c)(2) of the Bankruptcy Code and that the
Transaction and the obligations and rights of Counterparty and Dealer (except
for any liability as a result of breach of any of the representations or
warranties provided by Counterparty in Section 4 or Section 5 above) shall
immediately terminate, without the necessity of any notice, payment (whether
directly, by netting or otherwise) or other action by Counterparty or Dealer,
if, on or prior to the final Settlement Date, Cash Settlement Payment Date or
Net Share Settlement Date, an Insolvency Filing occurs or any other proceeding
commences with respect to Counterparty under the Bankruptcy Code (a “Bankruptcy
Termination Event”).

8. Additional Provisions. (a) Dealer acknowledges and agrees that Counterparty’s
obligations under the Transaction are not secured by any collateral and that
this Confirmation is not intended to convey to Dealer rights with respect to the
transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation or the Agreement; provided further
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transaction other than the Transaction.

(b) The parties hereto intend for:

(i) the Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555 and 561 of the Bankruptcy Code;

 

16



--------------------------------------------------------------------------------

(ii) the rights given to Dealer pursuant to “Early Valuation” in Section 2 above
to constitute “contractual rights” to cause the liquidation of a “securities
contract” and to set off mutual debts and claims in connection with a
“securities contract”, as such terms are used in Sections 555 and 362(b)(6) of
the Bankruptcy Code;

(iii) any cash, securities or other property provided as performance assurance,
credit support or collateral with respect to the Transaction to constitute
“margin payments” and “transfers” under a “securities contract” as defined in
the Bankruptcy Code;

(iv) all payments for, under or in connection with the Transaction, all payments
for Shares and the transfer of Shares to constitute “settlement payments” and
“transfers” under a “securities contract” as defined in the Bankruptcy Code; and

(v) any or all obligations that either party has with respect to this
Confirmation or the Agreement to constitute property held by or due from such
party to margin, guaranty or settle obligations of the other party with respect
to the transactions under the Agreement (including the Transaction) or any other
agreement between such parties.

(c) Notwithstanding any other provision of the Agreement or this Confirmation,
in no event will Counterparty be required to deliver in the aggregate in respect
of all Settlement Dates, Net Share Settlement Dates or other dates on which
Shares are delivered in respect of any amount owed under this Agreement a number
of Shares greater than 50,000,000 Shares (as adjusted for stock splits and
similar events) (the “Capped Number”). Counterparty represents and warrants to
Dealer (which representation and warranty shall be deemed to be repeated on each
day that the Transaction is outstanding) that the Capped Number is equal to or
less than the number of authorized but unissued Shares that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Counterparty shall not have delivered the
full number of Shares otherwise deliverable as a result of this Section 8(c)
(the resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver Shares, from time to time until the full number of Deficit
Shares have been delivered pursuant to this paragraph, when, and to the extent
that, (A) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
reserved for issuance in respect of other transactions prior to such date which
prior to the relevant date become no longer so reserved and (C) Counterparty
additionally authorizes any unissued Shares that are not reserved for other
transactions (such events as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Events”). Counterparty shall promptly notify
Dealer of the occurrence of any of the Share Issuance Events (including the
number of Shares subject to clause (A), (B) or (C) and the corresponding number
of Shares to be delivered) and, as promptly as reasonably practicable, deliver
such Shares thereafter. Counterparty shall not, until Counterparty’s obligations
under the Transaction have been satisfied in full, use any Shares that become
available for potential delivery to Dealer as a result of any Share Issuance
Event for the settlement or satisfaction of any transaction or obligation other
than the Transaction or reserve any such Shares for future issuance for any
purpose other than to satisfy Counterparty’s obligations to Dealer under the
Transaction.

(d) The parties intend for this Confirmation to constitute a “Contract” as
described in the letter dated October 6, 2003 submitted on behalf of Goldman,
Sachs & Co. to Paula Dubberly of the staff of the Securities and Exchange
Commission (the “Staff”) to which the Staff responded in an interpretive letter
dated October 9, 2003.

(e) The parties intend for this Transaction (taking into account purchases of
Shares in connection with any Cash Settlement or Net Share Settlement) to comply
with the requirements of Rule 10b5-1(c)(1)(i)(A) under the Exchange Act and for
this Confirmation to constitute a binding contract or instruction satisfying the
requirements of 10b5-1(c) and to be interpreted to comply with the requirements
of Rule 10b5-1(c).

9. Indemnification. Counterparty agrees to indemnify and hold harmless Dealer,
its affiliates and its assignees and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, incurred by or
asserted against such Indemnified Party arising out of, in connection

 

17



--------------------------------------------------------------------------------

with, or relating to, the execution or delivery of this Confirmation by
Counterparty, the performance by Counterparty of its obligations under the
Transaction, or any breach of any covenant or representation made by
Counterparty in this Confirmation or the Agreement (including the effect of any
such breach or other act or omission of the Counterparty on any third-party
transactions by Dealer with respect to delivery and receipt of the Shares in
connection with establishing, maintaining and unwinding of Dealer’s Hedge
Positions in connection with the Transaction). Counterparty will not be liable
under the foregoing indemnification provision to the extent that any loss,
claim, damage, liability or expense is found in a nonappealable judgment by a
court of competent jurisdiction to have resulted from Dealer’s willful
misconduct, gross negligence or bad faith in performing the services that are
subject of the Transaction. If for any reason the foregoing indemnification is
unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. Counterparty also agrees that no Indemnified Party shall have any
liability to Counterparty or any person asserting claims on behalf of or in
right of Counterparty in connection with or as a result of any matter referred
to in this Confirmation except to the extent that any losses, claims, damages,
liabilities or expenses incurred by Counterparty result from the gross
negligence, willful misconduct or bad faith of the Indemnified Party. The
provisions of this Section 9 shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and/or delegation of the
Transaction made pursuant to the Agreement or this Confirmation shall inure to
the benefit of any permitted assignee of Dealer

10. Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or be deemed to receive, Shares to the extent that, upon such receipt of such
Shares, (i) the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Dealer, any of
its affiliates’ business units subject to aggregation with Dealer for purposes
of the “beneficial ownership” test under Section 13 of the Exchange Act and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer with respect to “beneficial ownership” of any Shares
(collectively, “Dealer Group”) would be equal to or greater than 4.5% of the
outstanding Shares (an “Excess Section 13 Ownership Position”), (ii) Dealer’s
ultimate parent entity would purchase, acquire or take (as such terms are used
in the Federal Power Act) at any time on the relevant date in excess of 7.5% of
the outstanding Shares (an “Excess FPA Ownership Position”) or (iii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Subchapters 25E, 25F, 25G or 25H of the Pennsylvania
Business Corporation Law or any state or federal bank holding company or banking
laws, or any federal, state or local laws, regulations or regulatory orders or
organizational documents or contracts of Counterparty, in each case, applicable
to ownership of Shares (“Applicable Restrictions”), would own, beneficially own,
constructively own, control, hold the power to vote or otherwise meet a relevant
definition of ownership in excess of a number of Shares equal to (x) the lesser
of (A) the maximum number of Share that would be permitted under Applicable
Restrictions and (B) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Restrictions and with respect to which such requirements have not been met or
the relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Counterparty or any contract or
agreement to which Counterparty is a party, in each case minus (y) 1% of the
number of Shares outstanding on the date of determination (such condition
described in clause (iii), an “Excess Regulatory Ownership Position”). If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, (i) Counterparty’s obligation to make such delivery shall not
be extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Counterparty that such delivery would not result in
(x) Dealer Group directly or indirectly so beneficially owning in excess of 4.5%
of the outstanding Shares and (y) the occurrence of an Excess FPA Ownership
Position or an Excess Regulatory Ownership Position and (ii) if such delivery
relates to a Physical Settlement, notwithstanding anything to the contrary
herein, Dealer shall not be obligated to satisfy the portion of its payment
obligation corresponding to any Shares required to be so delivered until the
date Counterparty makes such delivery.

 

18



--------------------------------------------------------------------------------

11. Non-Confidentiality. The parties hereby agree that (i) effective from the
date of commencement of discussions concerning the Transaction, Counterparty and
each of its employees, representatives, or other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind, including opinions or other
tax analyses, provided by Dealer and its affiliates to Counterparty relating to
such tax treatment and tax structure; provided that the foregoing does not
constitute an authorization to disclose the identity of Dealer or its
affiliates, agents or advisers, or, except to the extent relating to such tax
structure or tax treatment, any specific pricing terms or commercial or
financial information, and (ii) Dealer does not assert any claim of proprietary
ownership in respect of any description contained herein or therein relating to
the use of any entities, plans or arrangements to give rise to a particular
United States federal income tax treatment for Counterparty.

12. Restricted Shares. If Counterparty is unable to comply with the covenant of
Counterparty contained in Section 6(a) above or Dealer otherwise determines in
its reasonable opinion that any Shares to be delivered to Dealer by Counterparty
may not be freely returned by Dealer to securities lenders as described in the
covenant of Counterparty contained in Section 6(a) above, then delivery of any
such Settlement Shares (the “Unregistered Settlement Shares”) shall be effected
pursuant to Annex A hereto, unless waived by Dealer

13. Governing Law. Notwithstanding anything to the contrary in the Agreement,
the Agreement, this Confirmation and all matters arising in connection with the
Agreement and this Confirmation shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).

14. Set-Off.

(a) The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or the
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any consenting Affiliate of Y) hereunder against
any obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). To the extent
that any Other Amounts are so set off, those Other Amounts will be discharged
promptly and in all respects. Y will give notice to the other party of any
set-off effected under this Section 14.

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 14 shall be
effective to create a charge or other security interest. This Section 14 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

(b) Notwithstanding anything to the contrary in the foregoing, Dealer agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from Dealer to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey to Dealer rights, or the ability
to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

15. Staggered Settlement. Notwithstanding anything to the contrary herein,
Dealer may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

19



--------------------------------------------------------------------------------

16. Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.

17. Waiver of Right to Trial by Jury: EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON SUCH PARTY’S OWN BEHALF AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ON BEHALF OF SUCH PARTY’S STOCKHOLDERS) ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS CONFIRMATION OR THE ACTIONS OF
COUNTERPARTY, DEALER OR THEIR AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

18. Jurisdiction: THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

19. Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

20. Foreign Account Tax Compliance Act and HIRE Act. “Indemnifiable Tax” as
defined in Section 14 of the Agreement shall not include (i) any tax imposed on
payments treated as dividends from sources within the United States under
Section 871(m) of the Code or any regulations issued thereunder (a “Section
871(m) Tax”) or (ii) any U.S. federal withholding tax imposed or collected
pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a
Section 871(m) Tax or FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement. Counterparty shall promptly upon request by
Dealer, provide tax forms and documents required to be delivered pursuant to
Section 1471(b) or Section 1472(b)(1) of the Code and any other forms and
documents reasonably requested by Dealer.

21. Tax Forms. Counterparty shall deliver an original valid United States
Internal Revenue Service Form W-9 (a “Form W-9”) to Dealer, and if such form or
the information therein becomes obsolete, outdated or incorrect, Counterparty
shall promptly deliver to Dealer a duly executed Form W-9 (or any successor
thereto) that is valid.

22. 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 22 (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section 22:

(a) Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;

 

20



--------------------------------------------------------------------------------

(b) Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

(c) The Local Business Days for such purposes in relation to Dealer and
Counterparty is New York, New York, USA.

(d) The following are the applicable email addresses.

 

Portfolio Data:    Dealer: MarginServicesPortRec@barclays.com    Counterparty:
stacie.frank@exeloncorp.com;   

darryl.bradford@exeloncorp.com

Notice of discrepancy:    Dealer: PortRecDiscrepancy@barclays.com    and
paul.robinson1@barclayscapital.com    Counterparty: stacie.frank@exeloncorp.com;
  

darryl.bradford@exeloncorp.com

Dispute Notice:    Dealer: EMIRdisputenotices@barclays.com    and
paul.robinson1@barclayscapital.com    Counterparty: stacie.frank@exeloncorp.com;
  

darryl.bradford@exeloncorp.com

23. NFC Representation Protocol. The parties agree that the provisions set out
in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the Protocol, (i) the
definition of “Adherence Letter” shall be deemed to be deleted and references to
“Adherence Letter” shall be deemed to be to this Section 23 (and references to
“the relevant Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the Protocol” shall be deemed to be
“enters into this Agreement”, (iii) references to “Covered Master Agreement”
shall be deemed to be references to this Agreement (and each “Covered Master
Agreement” shall be read accordingly), and (iv) references to “Implementation
Date” shall be deemed to be references to the date of this Agreement.
Counterparty confirms that it enters into this Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Counterparty shall promptly notify Dealer of any change to its status as a party
making the NFC Representation.

 

21



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, BARCLAYS CAPITAL INC., ACTING AS AGENT FOR BARCLAYS BANK PLC
By:   /s/ Ross Boudiab  

 

  Name:   ROSS BOUDIAB   Title:   AVP

 

Agreed and accepted by: EXELON CORPORATION By:   /s/ Stacie M. Frank  

 

  Name:   Stacie M Frank   Title:   SVP, Treasurer

 

[Signature Page to Issuer Forward Transaction]



--------------------------------------------------------------------------------

ANNEX A

PRIVATE PLACEMENT PROCEDURES

If Counterparty delivers Unregistered Settlement Shares pursuant to Section 12
above (a “Private Placement Settlement”), then:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer. (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all fees and expenses in connection with such resale, including all fees and
expenses of counsel for Dealer, and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such affiliate) and the private resale of such shares by Dealer
(or any such affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

In the case of a Private Placement Settlement, Dealer shall, in its good faith
discretion, adjust the amount of Unregistered Settlement Shares to be delivered
to Dealer hereunder in a commercially reasonable manner to reflect the fact that
such Unregistered Settlement Shares may not be freely returned to securities
lenders by Dealer and may only be saleable by Dealer at a discount to reflect
the lack of liquidity in Unregistered Settlement Shares.

If Counterparty delivers any Unregistered Settlement Shares in respect of the
Transaction, Counterparty agrees that (i) such Shares may be transferred by and
among Dealer and its affiliates and (ii) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed after the
applicable Settlement Date, Counterparty shall promptly remove, or cause the
transfer agent for the Shares to remove, any legends referring to any transfer
restrictions from such Shares upon delivery by Dealer (or such affiliate of
Dealer) to Counterparty or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer or its affiliates in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, each without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer).



--------------------------------------------------------------------------------

ANNEX B

FORWARD PRICE REDUCTION AMOUNTS

 

Forward Price Reduction Date:

   Forward
Price
Reduction
Amount:  

August 13, 2014

   USD 0.31   

November 12, 2014

   USD 0.31   

February 11, 2015

   USD 0.31   

May 13, 2015

   USD 0.31   

August 12, 2015

   USD 0.31   



--------------------------------------------------------------------------------

ANNEX C

RELEVANT DAYS

 

  1    9-Jul-15      2    13-Jul-15      3    15-Jul-15      4    17-Jul-15   
  5    21-Jul-15      6    23-Jul-15      7    27-Jul-15      8    29-Jul-15   
  9    31-Jul-15    10    4-Aug-15    11    6-Aug-15    12    10-Aug-15    13   
12-Aug-15    14    14-Aug-15    15    18-Aug-15    16    20-Aug-15    17   
24-Aug-15    18    26-Aug-15    19    28-Aug-15    20    1-Sep-15    21   
3-Sep-15    22    8-Sep-15    23    10-Sep-15    24    14-Sep-15    25   
16-Sep-15    26    18-Sep-15   



--------------------------------------------------------------------------------

27    22-Sep-15    28    24-Sep-15    29    28-Sep-15    30    30-Sep-15    31
   2-Oct-15    32    6-Oct-15    33    8-Oct-15    34    12-Oct-15    35   
14-Oct-15    36    16-Oct-15    37    20-Oct-15    38    22-Oct-15    39   
26-Oct-15    40    28-Oct-15   